Title: New York Ratifying Convention. Remarks (Newspaper Account), [12 July 1788]
From: Hamilton, Alexander,New York Daily Advertiser
To: 


[Poughkeepsie, New York, July 12, 1788]
On Saturday morning, Mr. Jay opened the business by representing the unfairness of the proceedings in the informal Committee. He complained that when met for mutual discussion, they had been insulted by a complete set of propositions presented in a dictatorial manner for their passive acquiescence. He was soon followed by Mr. Hamilton, who in a most argumentative and impassioned address, demonstrated that the propositions before the Committee, would be a total rejection of the Constitution. He opened with a beautiful exordium, in which he described in a delicate but most affecting manner the various ungenerous attempts to prejudice the minds of the Convention against him. He had been represented as “an ambitious man, a man unattached to the interests and insensible to the feelings of the people; and even his supposed talents had been wrested to his dishonor, and produced as a charge against his integrity and virtue. He called on the world to point out an instance in which he had ever deviated from the line of public or private duty. The pathetic appeal fixed the silent sympathetic gaze of the spectators, and made them all his own.
He then proceeded to refute the fallacious reasonings of opposition—and to describe the nature and tendency of a provisional adoption. He proved, in the first place, from the series of papers on which the authority of the present Convention was founded, that it had no possible decisive power, but to adopt or reject absolutely: that it had indeed a power to recommend, because this was a natural right of every freeman; but it had none to dictate to or embarrass the union by any restrictions or conditions whatever: that the Committee was not a body commissioned to tender stipulations or form a compact, but to dissent from or agree to a plan of government, which could be altered either in its form or exercise only by an authority equal in all respects, to the one which gave it existence. Having made this point clear, he went on to shew that the future Congress would have no authority to receive us into the union on such terms: that this conditional adoption included evidently a disagreement to and rejection of a part of the Constitution: that Congress, which would hold all the powers it possessed under the Constitution as a simple plan, must consider such a partial rejection in the light of a total one.
That a declaration by any legislature that such and such constitutional powers should not be exercised was in its own nature a nugatory one: that these provisions, making no part of the Constitution, and when accepted by Congress, having, even if consistent with the Constitution, no other than a legal force, would be subject to immediate repeal; that it was indispensibly necessary to good government that the discretion of the legislature should be uncontrolable, except by the Constitution: But by the proposed measure, the discretion of Congress would be limited and controled by a provision not only foreign from, but totally inconsistent with the Constitution; a provision coming from a part of the union without the consent of the other parts; a provision most preposterously calculated to give law to all the sister states. He adduced other arguments to prove that restraining the exercise of a power, or exercising it in a mode different from that pointed out in the form of government, was utterly anti-constitutional, especially when the restraint was only to respect a part of the community.
Mr. Hamilton then urged many forcible reasons to prove that even if it were consistent with the Constitution to accept us on these terms, it was entirely improbable that the other states would submit to it. Their interests and their pride would be opposed to it. Their pride, because the very proposal is an insult; and the animosity of some states, embittered as it is by what they deemed a kind of commercial tyranny, and a system of selfish, partial politics, would receive most pungent gratification from a diminution of our fortune and our power. Their interests would be opposed, because the misfortunes of one powerful state commonly contribute to the prosperity of its neighbors.
Mr. Hamilton, after recapitulating his arguments in a concise and cogent manner, entreated the Convention in a pathetic strain to make a solemn pause, and weigh well what they were about to do, before they decided on a subject so infinitely important. The orator then closed his address, and received from every unprejudiced spectator the murmur of admiration and applause.
